 SIOUX PRODUCTS. INC.Sioux Products, Inc. and Production Workers Unionof Chicago and Vicinity, Local 707, an affiliateof the National Production Workers Union.Case 13-CA-21115September 25, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on May 18, 1981, by Pro-duction Workers Union of Chicago and VicinityLocal 707, an affiliate of the National ProductionWorkers Union, herein called the Union, and dulyserved on Sioux Products, Inc., herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Acting Regional Di-rector for Region 13, issued a complaint on June15, 1981, against Respondent, alleging that Re-spondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 14,1981, following a Boardelection in Case 13-RC-15320, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about January22, March 9, and April 24, 1981, and at all timesthereafter, Respondent has refused, and continuesto date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative,although the Union has requested and is requestingit to do so. On July 2, 1981, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On July 27, 1981, counsel for the General Coun-sel filed directly with the Board a motion to trans-fer proceedings to the Board and a Motion forSummary Judgment. Subsequently, on August 5,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowI Official notice is taken of the record in the representation proceed-ing, Case 13-RC-15320, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Eleclrosysemv, Inc., 166 NLRB 938 (1967). enfd 388 F.2d 83(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1969), enfd 415F.2d 26 (5th Cir. 1969); Intertype Co. .Penello, 269 F.Supp. 573(D.C.Va. 1967): Follell Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968): Sec. 9(d) of the NLRA, as amended.Cause why the General Counsel's Motion for Sum-mary Judgment should not be granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent main-tains that certification of the Union was invalid.Respondent admits its refusal to bargain but deniesthat its refusal violated Section 8(a)(5) and (1) ofthe Act. Specifically, Respondent contends that theUnion should not have been certified as the collec-tive-bargaining representative of Respondent's em-ployees because a majority of the employees in theappropriate unit failed to select the Union as theirrepresentative in the election held February 1,1980. Respondent argues that valid ballots, whichwould have been determinative of the outcome ofthe election if considered in conjunction with chal-lenged ballots, were improperly voided and thatdeterminative challenged ballots were neveropened and counted. Respondent further maintainsthat the Union and Board agent engaged in objec-tionable conduct that affected the results of theelection and that its objections to such misconductwere improperly overruled. In the Motion forSummary Judgment the General Counsel arguesthat there are no issues requiring a hearing and thatRespondent is attempting to relitigate issues thatwere raised and determined by the Board in theunderlying representation case. We agree with theGeneral Counsel.The record, including the record in the underly-ing representation case, Case 13-RC-15320, revealsthat on November 30, 1979, pursuant to a petitionfiled on November 13, 1979, the Regional Directorapproved a Stipulation for Certification Upon Con-sent Election in Case 13-RC-15320. On February1, 1980, an election by secret ballot was conductedunder the direction and supervison of the RegionalDirector.The tally of ballots shows that, of approximately107 eligible voters, 52 cast votes for, and 44against, the Union; I ballot was voided, and 8 bal-lots were challenged, a sufficient number to affectthe results of the election.On February 8, 1980, Respondent filed timelyobjections to conduct affecting the results of theelection. The objections alleged that the Union'selection observer frivolously challenged the ballotof an eligible voter solely for the purpose of harass-ing her; that the Board agent in charge of the elec-258 NLRB No. 35287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion prevented the voter so harassed from receivingassistance and thereby may have caused her to voteerroneously or to void her ballot; that when an-other employee inadvertently voided her ballot, theBoard agent, although informed of the voiding byRespondent, refused to permit the employee tovote again; that the Board agent interfered withRespondent's right to challenge rulings on ballots;and that the Board agents destroyed the neutralityof the Board's election process by aligning them-selves with the Union and participating in theUnion's challenges of voters. On March 4, 1980,the Regional Director issued a Report on Chal-lenged Ballots and Notice of Hearing on Objec-tions, in which he upheld the Board agents' void-ing of two ballots, found the remaining seven chal-lenged ballots insufficient in number to affect theresults of the election, and ordered that a hearingbe conducted on the objections filed by Respond-ent and the case be immediately thereafter trans-ferred to the Board for disposition on the merits.On May 30, 1980, the Board issued a Decisionand Order upholding the Regional Director's dis-position of the voided ballots and ordering that ahearing be held on Respondent's objections andthat the hearing officer designated to conduct thehearing prepare a report containing resolutions re-garding credibility of witnesses, findings of fact,and recommendations to the Board as to the dispo-sition of the objections. Thereafter, on June 5 and10, 1980, a hearing was held concerning the objec-tions, and on October 21, 1980, Hearing OfficerBarbara Baird issued her Report on Objections toConduct Affecting Results of Election and Recom-mendation to the Board, in which she recommend-ed that Respondent's objections be overruled intheir entirety and a certification of representativeissue. On January 14, 1981, the Board issued a De-cision and Certification of Representative2inwhich it adopted the Hearing Officer's findings andrecommendations and certified the Union as the ex-clusive representative of Respondent's employeesin the appropriate unit for purposes of collectivebargaining.On January 22, 1981, by letter, and again onMarch 9, 1981, by mailgram, and April 24, 1981,by telegram, the Union requested that Respondentbargain with it concerning the rates of pay, wages,hours, and other terms and conditions of employ-ment of unit employees. On or about January 22,1981, and at all times subsequent, Respondent re-fused, and continues to refuse, to honor the certifi-cation and bargain with the Union because of itsbelief that the Board erred in overruling its objec-tions to the election conducted on February 1,2 Not reported in volumes of Board Decisions.1980, and in its disposition of the voided ballots.Thus, it appears that Respondent is attempting toraise in this proceeding issues that were raised anddetermined in the underlying representation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation with a fa-cility in Addison, Illinois, where it is engaged inthe manufacture of plastic injection molding parts.In the course and conduct of its operations, duringthe past 12 months, a representative period, Re-spondent has purchased and received goods andmaterials valued in excess of $50,000 from enter-prises located within the State of Illinois, each ofwhich other enterprises received the said goodsand materials directly from points outside the Stateof Illinois.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDProduction Workers Union of Chicago and Vi-cinity, Local 707, an affiliate of the National Pro-duction Workers Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.' See Pittsrhurgh Plate Glass Co. .N.L.R.B.. 313 U.S. 146, 162 (1941);Rules and Regulations of the Board. Secs. 102.67(f) and 102.69(c).288 SIOUX PRODUCTS, INC.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time productionand maintenance employees, including toolroom employees, quality control inspectors,service department employees and engineeringdepartment employees employed by the Em-ployer at its facility located at 120 InterstateRoad, Addison, Illinois; but excluding officeclerical employees, professional employees,and guards and supervisors as defined in theAct.2. The certificationOn February 1, 1980, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 13, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining repre-sentative of the employees in said unit on January14, 1981, and the Union continues to be such exclu-sive representative within the meaning of Section9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 22, 1981, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 22, 1981, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceJanuary 22, 1981, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWi. Sioux Products, Inc., is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. Production Workers Union of Chicago andVicinity, Local 707, an affiliate of the NationalProduction Workers Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time and regular part-time productionand maintenance employees, including tool roomemployees, quality control inspectors, service de-partment employees, and engineering departmentemployees employed by the Employer at its facilitylocated at 120 Interstate Road, Addison, Illinois;but excluding office clerical employees, profession-al employees, and guards and supervisors as de-fined in the Act, constitute a unit appropriate for289 DECISIONS OF NATIONAL LABOR REI.ATIONS I()ARI)the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since January 14, 1981, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about January 22, 1981, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Sioux Products, Inc., Addison, Illinois, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Production Work-ers Union of Chicago and Vicinity, Local 707, anaffiliate of the National Production Workers Union,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All full-time and regular part-time productionand maintenance employees, including toolroom employees, quality control inspectors,service department employees and engineeringdepartment employees employed by the Em-ployer at its facility located at 120 InterstateRoad, Addison, Illinois; but excluding officeclerical employees, professional employees,and guards and supervisors as defined in theAct.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Addison, Illinois, facility copies ofthe attached notice marked "Appendix."4Copiesof said notice, on forms provided by the RegionalDirector for Region 13, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 13,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder (of the Natlional .abhor Relations Board."APPENDIXNoTriICE To EMPLOYEESPOSTED BY ORDER OF 1THENATIONAI. LABOR RE.I.ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Production Workers Union of Chicagoand Vicinity, Local 707, an affiliate of the Na-tional Production Workers Union, as the ex-clusive representative of the employees in thebargaining unit described below.WE WILl. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-290 SIOUX PR'K()I)ODUCTS, INCtions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees, includingtool room employees, quality control inspec-tors, service department employees and en-gineering department employees employedby the Employer at its facility located at 120Interstate Road, Addison, Illinois; but ex-cluding office clerical employees, profession-al employees, and guards and supervisors asdefined in the Act.SIoux PROIUCTS, INC.291